Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 8-11, 13-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9 and 12-14 of U.S. Patent No. 1, 4-6, 9 and 12-14. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are nearly identical with a few incidental changes in wording.


17/402838
claim 1
2
3
4
5
6
7
8
9
10
11
12
13
11,100,718
claim 1

4
5
6


4
5
6
12

14


14
15
16
17
18
19
20
9
6
12

13
14
14



17/402838 (claim 1)
11,100,718 (claim 1)
A method for operating a display device in a motor vehicle, comprising: capturing surroundings data relating to at least one surrounding area in surroundings of
the motor vehicle, situated in a field of vision of a user, by a sensor system of the motor vehicle; 

A method for operating a display device in a motor vehicle, comprising: capturing surroundings data relating to at least one surrounding area where another vehicle is located, in surroundings of the motor vehicle, situated in a field of vision of a user, by a sensor system of the motor vehicle; 
obtaining at least one piece of information, to be output to the user, from an occupant of the motor vehicle; and 
ascertaining a three-dimensional surroundings model describing the surrounding area from the surroundings data; providing at least one piece of information, to be output to the user, from an information source; 
visualizing an at least partially overlaid presentation of an information presentation reproducing the at least one piece of information and the at least one surrounding area for the
user by the display device with at least one of a type of the information presentation, 

generating, based on the at least one piece of information and the surroundings model, one of a three-dimensional information object and a two-dimensional information object in at least one of a position and an orientation in a coordinate system prescribed for the three-dimensional surroundings model; and visualizing an at least partially overlaid presentation of an information presentation reproducing the at least one piece of information by virtual projection of the one of the three-dimensional information object and the two-dimensional information object onto a surface of the other vehicle in the at least one surrounding area for the user by the display device,
positioning of the information presentation and presentation orientation of the information presentation
being dependent on the surroundings data.
positioning of the information presentation and presentation orientation of the information presentation being dependent on the surroundings data.


All the conflicting claims in 17/402838 and U.S. Patent No. 11,100,718 are almost identical. "A method for operating a display device in a motor vehicle, comprising: capturing surroundings data relating to at least one surrounding area where another vehicle is located, in surroundings of the motor vehicle, situated in a field of vision of a user, by a sensor system of the motor vehicle..." of U.S. Patent No. 11,100,718 anticipates "A method for operating a display device in a motor vehicle, comprising: capturing surroundings data relating to at least one surrounding area in surroundings of the motor vehicle, situated in a field of vision of a user, by a sensor system of the motor vehicle..." of 17/402838.

The comparison chart above shows how claims 1, 4-6, 9 and 12-14 of issued U.S. Patent No. 11,100,718 anticipates all the limitations of claims 1, 3-5, 8-11, 13-16 and 18-20 of the instant Application 17/402838; EXCEPT claims 2, 6-7, 12 and 17.

Claim(s) 2 and 12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 11,100,718 in view of Schechter (US 20180349568 A1). 
Regarding claim 2, see the rejection of claim 1 above. As can be seen above, U.S. Patent No. 11,100,718 teach/es all the limitations of claim 2 except wherein the at least one piece of information in the surroundings of the motor vehicle; but fails to explicitly teach relates to an attraction.
In the same field of AR/VR Schechter teaches relates to an attraction (e.g. Statue of Liberty- para. 38-40 and Fig. 3). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of U.S. Patent No. 11,100,718 with the features of AR overlay of the Statue of Liberty as taught by Schechter. The motivation would have been enabling a user to query the plurality of augmented reality objects within an accessible virtual space to identify a specific augmented reality object. (para. 6).
Claim(s) 12 recite(s) similar limitations as claim(s) 2 above, but in apparatus form. Therefore, the same rationale used in regards to claim(s) 2 is/are incorporated herein. Furthermore, U.S. Patent No. 11,100,718 teaches an apparatus to carry out the invention (abstract).

Claim(s) 6-7 and 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 7 of U.S. Patent No. 11,100,718 in view of Lush (US 20010051503 A1). 
Regarding claim 6, see the rejection of claim 1 above. Claim 7 of U.S. Patent No. 11,100,718 teach/es a method for operating a display device in a motor vehicle, comprising: capturing surroundings data relating to at least one surrounding area in surroundings of the motor vehicle, situated in a field of vision of a user, by a sensor system of the motor vehicle; from an information source; and visualizing an at least partially overlaid presentation of an information presentation reproducing the information and the at least one surrounding area for the user by the display device with at least one of a type of the information presentation, positioning of the information presentation and presentation orientation of the information presentation being dependent on the surroundings data; BUT FAILS TO TEACH obtaining at least a number of an address as information, to be output to the user.
In the same field of AR/VR Lush teaches obtaining at least a number of an address as information, to be output to the user (e.g. certain addresses appear overlaid on the buildings while other addresses appear to be in the middle of the street- para. 110-112 and figs. 15-17). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of U.S. Patent No. 11,100,718 with the features of street address overlays as taught by Lush. The motivation would have been much more accurate representation of the location of potential hubs, location of DSL service in buildings, and a host of other physical identifying features are more accurately depicted (para. 112).
Regarding claim 7, see the rejection of claim 6 above. As can be seen above, U.S. Patent No. 11,100,718 as modified by Lush further teaches wherein said visualizing displays the information, including the number of the address, so as to at least partially overlay a building having the address (para. 110-112 and figs. 15-17). The same motivation to combine used in claim 6 above is applied herein.
Claim(s) 17 recite(s) similar limitations as claim(s) 7 above, but in apparatus form. Therefore, the same rationale used in regards to claim(s) 7 is/are incorporated herein. Furthermore, U.S. Patent No. 11,100,718 teaches an apparatus to carry out the invention (abstract).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng-Thow-Hing (US 20150062168 A1
Regarding claim 1, Ng-Thow-Hing teaches a method for operating a display device in a motor vehicle, comprising: capturing surroundings data relating to at least one surrounding area in surroundings of the motor vehicle (e.g. environment sensing and modeling subsystem 116 that determines characteristics of the objects in the surrounding environment of the vehicle 102. In one embodiment, the environment sensing and modeling subsystem 116 includes one or more environment sensors (not shown) that include external cameras (not shown) that are mounted to the vehicle 102 with associated hardware configured to analyze image or video data received therefrom to identify objects such as, streets, intersections, landmarks, road and lanes edges, buildings, and other objects in the surrounding area of the vehicle- para. 38), situated in a field of vision of a user (para. 2, 45 and fig. 2), by a sensor system of the motor vehicle (para. 38); obtaining at least one piece of information, to be output to the user, from an occupant of the motor vehicle (e.g. connected to the maps/landmarks database 118 that supplies the GPS/navigation subsystem 114 with road network data, destination data, landmark data, points of interest data, street view data, political boundary data, etc- para. 37; and receiving a voice input based on verbal cues provided by one or more vehicle occupants in a vehicle. The method and system also include receiving a gesture input and a gaze input based on gestural cues and gaze cues provided by the one or more vehicle occupants in the vehicle- abstract); and visualizing an at least partially overlaid presentation of an information presentation reproducing the at least one piece of information and the at least one surrounding area for the user by the display device with at least one of a type of the information presentation, positioning of the information presentation and presentation orientation of the information presentation being dependent on the surroundings data (e.g. software based coded commands that instruct the HUD system 112 to augment the real world environment as shown through the vehicle windshield with specific types of augmented reality graphic elements that are overlaid upon real world objects at specific positions- para. 61, 84, 87 and fig. 3).
Claim(s) 11 recite(s) similar limitations as claim(s) 1 above, but in apparatus form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Ng-Thow-Hing teaches an apparatus to carry out the invention (para. 3).
Claim(s) 16 recite(s) similar limitations as claim(s) 11 above, but in apparatus form. Therefore, the same rationale used in regards to claim(s) 11 is/are incorporated herein. Furthermore, Ng-Thow-Hing teaches an apparatus to carry out the invention (para. 3).
Claim(s) 18 recite(s) similar limitations as claim(s) 16 above, but in apparatus form. Therefore, the same rationale used in regards to claim(s) 16 is/are incorporated herein. Furthermore, Ng-Thow-Hing teaches an apparatus to carry out the invention (para. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng-Thow-Hing (US 20150062168 A1) as applied to claim 1 above, in view of Schechter (US 20180349568 A1). 
Regarding claim 2, see the rejection of claim 1 above. As can be seen above, Thow-Hing teach/es wherein the at least one piece of information in the surroundings of the motor vehicle; but fails to explicitly teach relates to an attraction.
In the same field of AR/VR Schechter teaches relates to an attraction (e.g. Statue of Liberty- para. 38-40 and Fig. 3). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Thow-Hing with the features of AR overlay of the Statue of Liberty as taught by Schechter. The motivation would have been enabling a user to query the plurality of augmented reality objects within an accessible virtual space to identify a specific augmented reality object. (para. 6).
Claim(s) 12 recite(s) similar limitations as claim(s) 2 above, but in apparatus form. Therefore, the same rationale used in regards to claim(s) 2 is/are incorporated herein. Furthermore, Ng-Thow-Hing teaches an apparatus to carry out the invention (para. 3).

Claim(s) 3-5, 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng-Thow-Hing (US 20150062168 A1) as applied to claim 1 above, in view of Belenkii (US 20170285343 A1).
Regarding claim 3, see the rejection of claim 1 above. As can be seen above, Ng-Thow-Hing teach(es)  wherein the display device is a video-based display device (para. 31), wherein the visualizing of the at least one surrounding area includes one of capturing an image of the at least one surrounding area by one of the sensor system and a further sensor system (e.g. image data sensed by the camera(s)- para. 31), and displaying the image on the video-based display device with the information presentation overlaid thereon, overlaying the information presentation via a semitransparent display device with at least part of the at least one surrounding area visible to the user through the semitransparent display device (para. 26 and 31); but fails to teach: and projecting, via a virtual retinal display, the information presentation onto at least one retina of the user.
In the same field of HMD and AR, Belenkii teaches projecting, via a virtual retinal display, the information presentation onto at least one retina of the user (e.g. The unit includes a first set of three modulated visible-light lasers co-aligned and adapted to provide a laser beam with selectable color and a first scanner unit providing both horizontal and vertical scanning of the laser beam across a portion of the curved reflector in directions so as to produce a reflection of the color laser beam through the pupil of the eye onto a portion of the retina large enough to encompass the fovea- para. 5 and 13).
One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR and HMDs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Ng-Thow-Hing with the features of a retinal display unit as taught by Belenkii. The motivation would have been producing a much improved image for the eye (para. 50).
Regarding claim 4, see the rejection of claim 14 above. Ng-Thow-Hing as modified by Belenkii further teach(es) evaluating the surroundings data to detect at least one object or at least one position, and wherein the visualizing of the at least one partially overlaid presentation is based on a property of the at least one object or the position (e.g. the environment sensing and modeling subsystem 116 includes one or more environment sensors (not shown) that include external cameras (not shown) that are mounted to the vehicle 102 with associated hardware configured to analyze image or video data received therefrom to identify objects such as, streets, intersections, landmarks, road and lanes edges, buildings, and other objects in the surrounding area of the vehicle 102…software based coded commands that instruct the HUD system 112 to augment the real world environment as shown through the vehicle windshield with specific types of augmented reality graphic elements that are overlaid upon real world objects at specific positions… landmark detection system- Ng-Thow-Hing: para. 38, 70, 87 and fig. 3).
Regarding claim 5, see the rejection of claim 15 above. Ng-Thow-Hing as modified by Belenkii further teach(es) wherein the evaluating of the surroundings data to specify at least one object, and wherein the method further comprises determining, based on at least one of an position and an orientation of the at least one object, the at least one of the type of information presentation, the positioning of the information presentation and the presentation orientation of the partially overlaid presentation- Ng-Thow-Hing: para. 38, 70, 87 and fig. 3).
Claim(s) 14-15 recite(s) similar limitations as claim(s) 4-5 above, but in apparatus form. Therefore, the same rationale used in regards to claim(s) 4-5 is/are incorporated herein. Furthermore, Ng-Thow-Hing teaches an apparatus to carry out the invention (para. 3).
Claim(s) 19-20 recite(s) similar limitations as claim(s) 3 above, but in apparatus form. Therefore, the same rationale used in regards to claim(s) 3 is/are incorporated herein. Furthermore, Ng-Thow-Hing teaches an apparatus to carry out the invention (para. 3).

Claim(s) 6-7, 9-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng-Thow-Hing (US 20150062168 A1), in view of Lush (US 20010051503 A1).
Regarding claim 6, Ng-Thow-Hing teach/es a method for operating a display device in a motor vehicle, comprising: capturing surroundings data relating to at least one surrounding area in surroundings of the motor vehicle (e.g. environment sensing and modeling subsystem 116 that determines characteristics of the objects in the surrounding environment of the vehicle 102. In one embodiment, the environment sensing and modeling subsystem 116 includes one or more environment sensors (not shown) that include external cameras (not shown) that are mounted to the vehicle 102 with associated hardware configured to analyze image or video data received therefrom to identify objects such as, streets, intersections, landmarks, road and lanes edges, buildings, and other objects in the surrounding area of the vehicle- para. 38), situated in a field of vision of a user (para. 2, 45 and fig. 2), by a sensor system of the motor vehicle (para. 38); from an information source (para. 37); and 
visualizing an at least partially overlaid presentation of an information presentation reproducing the information and the at least one surrounding area for the user by the display device with at least one of a type of the information presentation, positioning of the information presentation and presentation orientation of the information presentation being dependent on the surroundings data (e.g. software based coded commands that instruct the HUD system 112 to augment the real world environment as shown through the vehicle windshield with specific types of augmented reality graphic elements that are overlaid upon real world objects at specific positions- para. 61, 84, 87 and fig. 3); BUT FAILS TO TEACH obtaining at least a number of an address as information, to be output to the user.
In the same field of AR/VR Lush teaches obtaining at least a number of an address as information, to be output to the user (e.g. certain addresses appear overlaid on the buildings while other addresses appear to be in the middle of the street- para. 110-112 and figs. 15-17). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Ng-Thow-Hing with the features of street address overlays as taught by Lush. The motivation would have been much more accurate representation of the location of potential hubs, location of DSL service in buildings, and a host of other physical identifying features are more accurately depicted (para. 112).
Regarding claim 7, see the rejection of claim 6 above. Ng-Thow-Hing as modified by Lush further teaches wherein said visualizing displays the information, including the number of the address, so as to at least partially overlay a building having the address (para. 110-112 and figs. 15-17). The same motivation to combine used in claim 6 above is applied herein.
Regarding claim 9, see the rejection of claim 6 above. Ng-Thow-Hing as modified by Lush further teach(es) evaluating the surroundings data to specify at least one object or at least one position, and wherein the visualizing of the at least partially overlaid presentation is based on a property of the at least one object or the position. (e.g. the environment sensing and modeling subsystem 116 includes one or more environment sensors (not shown) that include external cameras (not shown) that are mounted to the vehicle 102 with associated hardware configured to analyze image or video data received therefrom to identify objects such as, streets, intersections, landmarks, road and lanes edges, buildings, and other objects in the surrounding area of the vehicle 102…software based coded commands that instruct the HUD system 112 to augment the real world environment as shown through the vehicle windshield with specific types of augmented reality graphic elements that are overlaid upon real world objects at specific positions… landmark detection system- Ng-Thow-Hing: para. 38, 70, 87 and fig. 3).
Regarding claim 10, see the rejection of claim 6 above. Ng-Thow-Hing as modified by Lush further teach(es) wherein the evaluating of the surroundings data results in the at least one external object being detected, and wherein the method further comprises determining, based on at least one of an object position and an object orientation of the at least one external object, the at least one of the type of information presentation, the positioning of the information presentation and the presentation orientation of the information presentation visualized by the visualizing- Ng-Thow-Hing: para. 38, 70, 87 and fig. 3).
Claim(s) 17 recite(s) similar limitations as claim(s) 7 above, but in apparatus form. Therefore, the same rationale used in regards to claim(s) 7 is/are incorporated herein. Furthermore, Ng-Thow-Hing teaches an apparatus to carry out the invention (para. 3).

Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng-Thow-Hing (US 20150062168 A1) in view of Lush (US 20010051503 A1) as applied to claim 6 above, in view of Belenkii (US 20170285343 A1).
Regarding claim 8, see the rejection of claim 6 above. Ng-Thow-Hing as modified by Lush further teaches wherein the display device is a video-based display
device, wherein the visualizing of the at least partially overlaid presentation includes one of capturing an image of the at least one surrounding area by one of the sensor system and a further sensor system (e.g. image data sensed by the camera(s)- para. 31), and displaying the image on the video-based display device with the information presentation overlaid thereon overlaying the information presentation via a semitransparent display device with at least part of the at least one surrounding area visible to the user through the semitransparent display device (para. 26 and 31); but fails to teach and projecting, via a virtual retinal display, the information presentation onto at least one retina of the user.
In the same field of HMD and AR, Belenkii teaches projecting, via a virtual retinal display, the information presentation onto at least one retina of the user (e.g. The unit includes a first set of three modulated visible-light lasers co-aligned and adapted to provide a laser beam with selectable color and a first scanner unit providing both horizontal and vertical scanning of the laser beam across a portion of the curved reflector in directions so as to produce a reflection of the color laser beam through the pupil of the eye onto a portion of the retina large enough to encompass the fovea- para. 5 and 13).
One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR and HMDs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Ng-Thow-Hing as modified by Lush with the features of a retinal display unit as taught by Belenkii. The motivation would have been producing a much improved image for the eye (para. 50).
Claim(s) 13 recite(s) similar limitations as claim(s) 8 above, but in apparatus form. Therefore, the same rationale used in regards to claim(s) 8 is/are incorporated herein. Furthermore, Ng-Thow-Hing teaches an apparatus to carry out the invention (para. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613